Case 1:18-cv-02138-SAG Document 36 Filed 11/15/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NATIONAL INK AND STITCH, LLC, *

7610 Meadow Run Lane
Owings Mills, MD 20736 *
*
Plaintiff,
aun Civil Action No. 18-cv-2138-CCB_
*
Vv,
*
STATE AUTO PROPERTY AND
CASUALTY INSURANCE x
COMPANY
Defendant. *
# * * * * * * * * * * * * * * * * * * *

CROSS-MOTION OF NATIONAL INK & STITCH, LLC, FOR
SUMMARYJUDGMENT

Plaintiff National Ink & Stitch, LLC, by its undersigned attorney, files this Cross-Motion
for Summary Judgment. As explained more fully in the Memorandum of Law in support of
this motion and in opposition to the motion for summary judgment filed by State Auto
Property and Casualty Insurance Company, the only legal issue presented by the cross-motions
for summary judgment is whether Plaintiff National Ink & Stitch suffered a “direct physical
loss” to “Covered Property” as a result of the ransomware attack it suffered in December 2016.
There is no dispute: (i) that the ransomware attack “froze” and/or corrupted virtually of the
data and software stored on National Ink & Stitch’s computer server; (ii) that this data and
software remains unusable or inaccessible to this day; (iii) that the measures that have been

used since the attack to address the effects of the ransomware and prevent its reinfection of the

 
Case 1:18-cv-02138-SAG Document 36 Filed 11/15/19 Page 2 of 3

software and data that had to be replaced and reinstalled during the pendency of National Ink
& Stitch’s unsuccessful efforts to have State Auto pay its claim have caused the system to be
slower and suffer a loss of functionality; (iv) that the only way to ensure that the 2016
ransomware virus likely still in the computer system does not inadvertently become reactivated
so as to re-infect the new data and software is either to “wipe” the entire system and reinstall all
of its software or to purchase a new server and components, and (v) that the latter option is the
least expensive and least disruptive. Nor is there any dispute that the electronic data and
software that was lost or corrupted is “Covered Property,” under the express language of the
policy. Despite this, State Auto has refused to pay National Ink’s claim on the grounds that
the data and software stored in the computer service is “intangible property,” and, thus, cannot
suffer “direct physical loss.” State Auto’s position is against the weight of the case law.
Indeed, State Auto’s own policy language must either be interpreted as treating computer data
and software as tangible property capable of suffering “direct physical loss” or the first-party
coverage it accords to “electronic media,” as “Covered Property,” is illusory.

WHEREFORE, National Ink & Stitch, LLC, moves that its summary judgment motion be
granted, that this Court enter a declaratory judgment that it suffered “direct physical loss of or

damage to its “covered property,” and that State Auto’s motion for summary judgment be

denied.

/s/_ Kathleen M. McDonald
Kathleen M. McDonald
Federal Bar No. 00764
Kerr McDonald, LLP
111 South Calvert Street, Suite 1945

2

 
Case 1:18-cv-02138-SAG Document 36 Filed 11/15/19 Page 3 of 3

Baltimore, Maryland 21202
(410) 539-2900

(410) 539-2956 (FAX)
kmedonald@kerrmcdonald.com

Attorney for Plaintiff National Ink and Stitch,
LLC

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 15th day of November, 2019, National Ink & Stitch,
LLC’s, cross-motion for summary judgment and memorandum of law in support were e-filed
and were served, by e-mail and U.S. Mail, on the following:

Matthew Malamud, Esquire
Timony Knox, LLP

400 Maryland Drive

Fort Washington, PA 19034

Counsel for Defendant State Auto Property
and Casualty Insurance Company

Kathleen M. McDonald

 

 

M4929A.docx

 
